Mr. Justice Boggs, dissenting: I concur in the view it was within the constitutional power of the General Assembly to enact the “Act to regulate the civil service of cities,” but dissent from the conclusion that the law-making' power intended that the phrase “heads of any principal department of the city,” incorporated by the General Assembly in the 11th section, should be construed by the court to mean the “head” or chief officer, only, of such department. The appointment of the “head” or chief officer of “each principal department of the city” is subject to confirmation by the city council, and the General Assembly having declared, by a prior phrase in the same section, that “officers whose appointment is subject to confirmation” should be exempted from the operation of the act, it is not reasonably to be presumed or supposed the latter phrase was inserted merely as a repetition of the former, but that it was employed for the purpose of exempting from the effect of the act other officers than those included in the former exempting clauses. The construction given the phrase under consideration simply refuses to accord it any meaning" or force whatever, and in effect expunges it from the act, for it is clear the section, as construed by the court, would be given the same effect if the phrase in question did not appear at all. The rejection of a portion of an act is only to be resorted to as a desperate and heroic remedy necessary to be employed for the preservation of the act itself. It is a universal rule of construction, so frequently declared that the citation of authorities is superfluous, that the words of a statute of common use are to be taken in their natural, plain, obvious and ordinary signification, “and that a plain, common sense interpretation of such words is to be accepted rather than a refined and technical grammatical construction.” It must be conceded the meaning of the words “heads of a department” is not, in popular and common acceptation, at all a matter of doubt. It does not mean the “head,” alone, of the department, but the chief or principal governing officers thereof. The meaning of the word in this instance is the word itself, and there is no occasion to invoke the refinements of construction to defeat it.